                       Case 3:19-cr-00263-KAD Document 51 Filed 11/15/19 Page 1 of 1


                            Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 2 of 7

    AO 93 (Rev. 11/13} Search and Seizure Warrant (Page 2)

                                                                      Return
    Case No.: c,r-.,l, .] rl(AO) Date and time warrant executed:                   Copy of warrant and inventory left with:
       3: 19-wr:-; l@ldfl\l    M)         ~I     uleI  I           s: 00     ____.___~ A,f-
    Inventory made in the presence of : JV(                  If'
    Inventory of the property taken and name of any person(s) seiz.ed:
                                                                                                      NOV 12 2019 PM3:11
                                                                                                      FILED-USIIC-CT -t~EW _HAUEt·J




_________________
,
                                                                   Certification


        I declare under penalty of perjury that this inventory is correct wid was returned along with the original warrant to the
designated judge.



Date:       !I/ ta-/(1--'---_                                                      j_{£tlf!i?
                                                                     Smttve ( b IAAwdv~) · ('!ct,d di_<tlL FA 12_
                                                                                            Printed 11nm~ C(Uf title.
